DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-04-2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see Remarks, filed 01-04-2021, with respect to the rejection(s) of claim(s) 29, 30, 34, and 35-40, 42-45, 48-51, 54, and 56 under 35 U.S.C. 103(a) as being unpatentable over Klausberger in view of Carpini and further in view of Pregont have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elliott (US 7983670).

Claim Objections
Claim 29 is objected to because of the following informalities: 
Line 5 of the claim recites “of the first”. It is believed this should recite “of a first”.
“and the second”. It is believed this should “and a second”.
Lines 17-18 recite “upon determining that … link is disrupted”. It is believed that this limitation is duplicated (from lines 10-11) and should be deleted. Appropriate correction is required.
Claims 51 and 54 are dependent on cancelled claim 47. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 4-5, and 24 of the claim recites “the communication apparatus comprise a wired/ wireless interface that connects to at least one (other)  communication apparatus of a first end user equipment…….., wherein said communication apparatus is part of the first-end user equipment”. It is not feasible that the said communication apparatus can be connected to the communication apparatus of the end user equipment and be a part of the said first end user equipment at the same time. As described in the figures there is only one communication apparatus for each end user equipment (see e.g. Fig.5b of originally file Drawings). 
Line 19 recites the limitation: cause information…..pertaining to “the communication” to be exchanged. The 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 

Claims 29-46, 48-51, and 54 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 29 and 31 of US Patent No. 9, 681,485 in view of Elliott (US 7983670).
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 29-46, 48-51, 54 and 56 of the instant are ‘Apparatus’ claims while claims 1-26, 29 and 31 of US Patent No. 9, 681,485 are ‘Method’ claims reciting similar limitations. Elliot however in an analogous art recites apparatus claims (Elliott, claims 1-7). Therefore it would have been obvious to one skilled in the art at the time of the invention to recite apparatus claims for claims 29-46, 48-51, 54 and 56 of the instant that are similar to claims 1-26, 29 and 31 of  US Patent No. 9, 681,485 to physically implement functionality. 
Regarding Claims 29 and 55 of the instant and claim 27 of US Patent No. 9, 681, 485, both recite an apparatus for effecting a communication over a communications network. 
Claim 29 and 55 of the instant however does not recite the ‘determined to be’ disrupted as is recited in claim 27 of US Patent No. 9, 681, 485. In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art).

Claim 55 of the instant additionally recite wherein said apparatus resides in the communication network. Elliott however recites this limitation (Elliott Col.4, lines 3-10). Therefore it would have been obvious to one skilled in the art at the time of the invention wherein said apparatus resides in the communication network (Elliott Col.4, lines 3-10).

Claims 29, 30 , 31, 33, 34, 39, 41, and 42 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 11, 18-19, 32-40 of US Patent 9,049, 576 in view of Elliott (US 7983670).
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 29, 30, 31, 33, 34, 39, 41, and 42 of the instant are apparatus claims while Claims 1, 2, 4-6, 11, 18-19 of US Patent 9,049, 576 are method claims. Elliot however in an analogous art recites apparatus claims (Elliott, claims 1-7). Therefore it would have been obvious to one skilled in the art at the time of the invention to recite apparatus claims for Claims 29, 30, 31, 33, 34, 39, 41, and 42 of the instant that are similar to claims 1, 2, 4-6, 11, 18-19, 32-40 of US Patent 9,049, 576 to physically implement functionality.
Independent claims 1, 32, 35, 36, 40 of US Patent 9,049, 576 additionally recite a first and second communications gateway. In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 29- 35, 48-51, and 54 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Elliott (US 7983670). 

As to claim 29 Elliot discloses a  communication apparatus comprising: a network interface for providing a first communication link connecting the communication apparatus to a communications network (Elliott, 410 of Fig.4, Col.4, lines 46-50- switch 410 maybe implemented by a standard  microcomputer (CPU)…Col.7, lines 42-53- may be implemented in many different forms of software); at least one of a wireless interface and a wired interface connecting the communication apparatus to at least one communication apparatus of first end user equipment (Elliot 407and 410 of Fig.4 serves as wireless and wired interfaces (Elliot Col.3, lines 65-67- Col.4, lines 1-2- Transceiver 407 and switch 410 may implement a wireless networking ... Switch 410 may be a packet switch that provides an interface between wireless transceiver 407, the subscriber's wired line, and a subscriber network 420; (Elliott Col.4, lines 7-10)- subscriber network 420 may include, for example, cables or wires leading inside the subscriber's house to one or more personal computers (or other computing devices)- end user equipment ); a processing entity configured to determine that an ability to communicate via the first communication link is disrupted- 1st communication link being wireline (Elliott 501 of Fig.5); and a routing entity configured to: in response to determining that the ability to communicate via the first communication link is disrupted, cause a first end-user equipment and the second end-user equipment to wirelessly transmit certain information to a second end-user equipment to establish a wireless communication link using the wireless interface with at least one communication apparatus of second end-user equipment at a second end-user premise upon determining that the ability to communicate via the first communication link is disrupted (Elliott 420 of fig.4, Col.3, lines 61-62; Col.4, lines 3-10 and lines 52- 54-Switch 410….acts as an ad hoc router… NIU 405 acts as a node in an ad-hoc wireless network collectively formed by all the NIUs in an area; Fig.6- Col.5, line 59- 67 ); and cause information pertaining to the communication to be exchanged between the first end-user equipment and the communications network via the wireless communication link and a second communication link connecting the second end-user equipment to the communications network  (Elliott 508 of Fig.5; Fig.6, Col.5, line 59- 67 - subscriber A has lost wireline connectivity, from subscriber A, to switch 601 at A, to wireless transceiver 602 at A, to wireless transceiver 603 at B, to switch 604 at B; Fig.8, Col.6, lines 45-54- both subscribers C and D have lost their wireline connection. Subscriber B, however, still has wireline connectivity… subscriber D may connect with subscriber B by relaying its wireless data through subscriber C), wherein said communication apparatus is part of the first-end user equipment and is connected to the first communication link and to an end-user device at the first end-user premise (Elliot, 420 of Fig.4;Col.3, lines 61-62; Col.4, lines 3-10)- subscriber network 420 may include, for example, cables or wires leading inside the subscriber's house to one or more personal computers (or other computing devices)- end user equipment.). 

As to claim 30 Elliott discloses the apparatus as claimed in claim 29, wherein, to determine that the ability of the first end-user equipment to communicate via the first communication link is disrupted, said processing entity is configured to verify the ability of the first end-user equipment to communicate via the first communication link (Elliott, 505 of Fig 5a- NIU of subscriber B checks whether wireline is working…..).

As to claim 31 Elliott discloses the apparatus as claimed in claim 30, wherein, to verify the ability of the first end-user equipment to communicate via the first communication link, said processing entity is configured to: perform a verification of a state of the first communication link based on a signal conveyable via the first communication link; and determine that the first communication link is disrupted based on a result of the verification (Elliott 505-509 of Fig.5).

As to claim 32 Elliott discloses the apparatus as claimed in claim 31, wherein, to determine that the first communication link is disrupted based on the result of the verification, said processing entity is configured to determine that the signal is not received within a period of time (Elliott Col.5, lines 13- 16- detecting the loss of a carrier signal, detecting the cessation of a periodic "heartbeat" message from the network, or expiration of a timer indicating that data is not being successfully conveyed)  

As to claim 33 Elliot discloses the apparatus as claimed in claim 30, wherein, to verify the ability of the first end-user equipment to communicate via the first communication link, said processing entity (Elliott Fig.5a, Col.5, lines 6-17- subscriber A detects loss of wireline….. detecting the cessation of a periodic "heartbeat" message from the network (e.g., central office, cable head-end, etc.).

As to claim 34 Elliott discloses the apparatus as claimed in claim 29, wherein, to determine that that the ability of the first end-user equipment to communicate via the first communication link is disrupted, said processing entity is configured to receive information indicative of a disruption of the ability of the first end-user equipment to communicate via the first communication link (Elliott Col.5, lines 10-17- The NIU 405 of a particular subscriber, ..may detect the loss of the wireline (act 501) (FIG. 5A).  This may be performed in a number of possible ways, such as by detecting the loss of a carrier signal)

As to claim 35 Elliott discloses the apparatus as claimed in claim 34, the information indicative of a disruption of the ability of the first end-user equipment to communicate via the first communication link comprising information indicative of a disruption of the first communication link (Elliott Col.5, lines 10-17- The NIU 405 of a particular subscriber, ..may detect the loss of the wireline (act 501) (FIG. 5A).  This may be performed in a number of possible ways, such as by detecting the loss of a carrier signal)

As to claim 48 Elliot discloses the apparatus as claimed in claim 29, comprising a wireless interface (Elliott 407and 410 of Fig.4), wherein, to establish the wireless communication link, said routing entity is configured to cause said wireless interface to wirelessly transmit certain information to the second end-user equipment to establish the wireless communication link between said apparatus and the second end-user equipment (Elliott Fig.6 Col.5, line 59- 67).

As to claim 49 the combined teachings of Elliott discloses the apparatus as claimed in claim 48, the second end-user equipment comprising a communication apparatus  connected  to the second communication link and to an end-user device at the second end-user premise (Elliott 420 of fig.4, Col.3, lines 61-62), said routing entity being configured to cause said wireless interface to wirelessly transmit the certain information to the communication apparatus of the second end-user equipment to establish the wireless communication link between said apparatus of the first end-user equipment and the communication apparatus of the second end-user equipment (Elliott Fig.8, Col.6, lines 45-54- both subscribers C and D have lost their wireline connection. Subscriber B, however, still has wireline connectivity… subscriber D may connect with subscriber B by relaying its wireless data through subscriber C).

As to claim 50 Elliot disclose the apparatus as claimed in claim 48, the second end-user equipment
comprising a communication apparatus connected to the second communication link and to an end-user device at the second end-user premise, (Elliott 420 of fig.4, Col.3, lines 61-62; Col.4, lines 3-10 said routing entity being configured to cause said wireless interface to wirelessly transmit the certain information to the end-user device at the second end-user premise to establish the wireless communication link between said apparatus of the first end-user equipment and the end-user device at the second end-user premise (Elliott Fig.8, Col.6, lines 45-54).

As to claim 51 Elliott disclose the apparatus as claimed in claim 47, wherein, to establish the wireless communication link, said routing entity is configured to cause the end-user device at the first end-user premise to wirelessly transmit certain information to the second end-user equipment to establish the wireless communication link between the end-user device at the first end-user premise and the second end-user equipment (Elliott Fig.6 Col.5, line 59- 67).

As to claim 54 Elliott discloses the apparatus as claimed in claim 47, wherein said processing entity is configured to receive, prior to determining that the ability of the first end-user equipment to communicate via the first communication link is disrupted, a request for the communication to be effected over the communications network from the end-user device (Elliott, 501-502 of Fig.5).


Claims 37- 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Elliot  in view of in view of Tischer (US 8543098)

As to claim 37 Elliot discloses the apparatus as claimed in claim 29, however silent where the certain information comprising an identifier of the second end-user equipment. However in analogous art Tischer remedies this deficiency: (Tischer Col.24, lines 65- 69. Col.25, lines 1-2-Identification information may be any data that distinguishes the device from other devices or user information….Examples include a device serial number or a unique number, name, or alphanumeric identifier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Elliot with that of Tischer for the purpose of identifying a device in a network (Tischer Col.24 lines 64-69).

As to claim 38 the combined teachings of Elliott and Tischer disclose the apparatus as claimed in claim 37, the identifier of the second end-user equipment comprising at least one of a hardware identifier and an IP address (Tischer Col.21, 46-48- an IP address associated with a network or device,).

As to claim 39 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 38, the hardware identifier comprising an Ethernet hardware address (Tischer Col.15, lines 34- 39-and Ethernet LAN standards.).

As to claim 40 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 37, the certain information comprising access information for the second end-user equipment (Elliot Col. Lines 22-29).

As to claim 41 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 40, the access information for the second end-user equipment comprising a password (Tischer Col.25, lines 50-53- user name and password, other authentication means may 
be used to establish the identity of a user attempting to access the interface).

As to claim 42 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 40, where the certain information comprising an identifier of the first end-user equipment. However in analogous art Tischer remedies this deficiency: (Tischer Col.24, lines 65- 69. Col.25, lines 1-2-Identification information may be any data that distinguishes the device from other devices or user information….Examples include a device serial number or a unique number, name, or alphanumeric identifier). 

As to claim 43 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 42, each of the identifier of the first end-user equipment and the identifier of the second end-user equipment comprising an IP address (Tischer Col.21, 46-48- an IP address associated with a network or device,).

As to claim 44 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 43, the hardware identifier comprising and an Ethernet hardware address (Tischer Col.15, lines 34- 39-and Ethernet LAN standards.).

As to claim 45 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 42, the certain information comprising access information for the first end-user equipment (Elliot Col. Lines 22-29).

As to claim 46 the combined teachings of Elliot and Tischer disclose the apparatus as claimed in claim 45, each of the access information for the first end-user equipment and the access information for the second end-user equipment comprising a password (Tischer Col.25, lines 50-53- user name and password, other authentication means may be used to establish the identity of a user attempting to access the interface)


Claim 56 is rejected under 35 U.S.C. 103(a) as being unpatentable over Elliot in view of King (20090257345).

As to claim 56 Elliot discloses the apparatus as claimed in claim 29, the communication being one of a telephone call effected using the first end-user equipment (Elliot, Col.3, lines 9-20) telephone system of Fig.1a), an access to a data network site effected using the first end-user equipment (Elliott Fig.1b, Col.3, lines 5-8- data services). 
Elliot however is silent with regard to an alarm system communication effected using the first end-user equipment. However in an analogous art King remedies this deficiency: (King ¶0163- 2nd sentence- thresholds selected for different alarm conditions to trigger automated fail-over to a backup connection). Therefore, it would have been obvious to one killed in the art before the effective filing date of the claimed invention to modify the teachings of Elliot with that of King for the purpose of triggering network failure (King ¶0163- 1st sentence). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462